DETAILED ACTION
Claims 1-9, 11-12, and 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  “…said at least one fluid bypass port directly into the annulus…” should read as “…said at least one fluid bypass port directly into an annulus…”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “…wherein the first cross-sectional area is smaller than a standard cross-sectional area of the workstring…”. Paragraphs [0030-0031] of the instant application’s specification recites a generic language therein encompassing the keyword “standard”. One of ordinary skill in the art would have some confusion as to what the keyword “standard” is limited to in light of the instant application’s specification, as it is not sufficiently specific as to what this term is intended to relate to. For examination purposes, the Examiner has given “standard” its broadest reasonable interpretation in light of the instant application’s specification and will assume for “standard cross-sectional area of the workstring” to be any ordinary cross-sectional area defined in regards to the workstring. Due to claim 1 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 2-9, 11-12, and 14 are also rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”).

In regards to claim 1, Tschirky discloses: A downhole fluid-pressure safety bypass apparatus (as shown in at least figures 2 & 6) for tubing operations (at least column 3, line 15- column 4, line 25 introduces the apparatus, as shown in at least figures 2 & 6, to be coupled to the tubings 2 & 4 for establishing a drill string for drilling wellbore operations), the apparatus comprising: 
(at least 3) adapted to mount at an up-hole end to a workstring up-hole from a downhole portion of the workstring (at least figures 1-2 & 6 introduces the workstring, comprising at least 1 & 2, to be coupled to the uphole end of at least 3), the intake tube section having a central axial conduit (longitudinal bore of at least 3), the central axial conduit having an up-hole portion (central axial conduit portion of at least 3 uphole of the uphole-end of element 24a, as shown in at least figures 2 & 6) extending from the up-hole end to a middle portion of the intake tube section (Examiner notes that the claim language is broad in nature as one of ordinary skill in the art can establish the “middle portion” of at least 3 to be any arbitrary area/portion between the uphole and downhole end portions of the element 3, as shown in at least figures 2 & 6, to meet the limitation) wherein the up-hole portion of the central axial conduit has a first cross-sectional area (first cross-sectional area of the central axial conduit within at least 3 uphole of at least element 17, as shown in at least figures 2 & 6), and the central axial conduit having a downhole portion (central axial conduit portion of at least 3 downhole of the downhole-end of element 3, as shown in at least figures 2 & 6) wherein the central axial conduit has a second cross-sectional area larger than the first cross-sectional area (second cross-sectional area of the central axial conduit within at least 3 downhole of element 32, as shown in at least figures 2 & 6), wherein the first cross-sectional area is smaller than a standard cross-sectional area of the workstring (Examiner notes that in light of the 35 U.S.C. 112(b) rejection, the “standard cross-sectional area of the workstring” is defined as the external, circumferential cross-sectional area of the tubing string, which would be considered larger than said first cross-sectional area), wherein the transition in the central axial conduit from the first cross-sectional area to the second cross-sectional area defines a shoulder (at least unlabeled shoulder radially adjacent the bypass ports 15, as shown in at least figures 2 & 6); 
	(ii) an outflow tube section (at least 4) having an up-hole end (of at least 4) adapted to mount to the downhole end of the intake tube section (of at least 3, as shown in at least figures 2 & 6), and having a downhole end (of at least 4) adapted to mount to the downhole portion of the workstring (at least figure 1 introduces the downhole portion of the workstring, comprising the plurality of tubing subs comprising at least 5, 6, 7, 8, to be coupled to the downhole end of at least 4 to form the downhole drilling tool), wherein the outflow tube section has a central axial conduit having a third cross-sectional area close to the first cross-sectional area of the intake tube section (Examiner notes that the central conduit of at least 4, as shown in at least figure 1, defines a plurality of third cross-sectional areas, which is “close” to the first cross-sectional area of the intake tube section 3, as further shown in at least figure 2), and wherein the outflow tube section has a fourth cross-sectional area larger than the third cross-sectional area at the downhole end (Examiner notes that in light of the broad claim language, the fourth cross-sectional area is defined as the external, circumferential cross-sectional area about the tubing string section 4 which would be considered larger than the third cross-sectional area at the downhole end, as shown in at least figure 1);
(at least 15), from the middle portion of the central axial conduit of the intake tube section to the exterior of the intake tube section (of at least 3, as shown in at least figures 2 & 6); 
	(iv) a coiled spring (at least 27) positioned downhole of the at least one fluid bypass port in the central axial conduit of the downhole portion of the intake tube section (as shown in at least figures 2 & 6) and in contact (i.e. indirect contact) with the up-hole end of the outflow tube section (as shown in at least figures 2 & 6); and 
	(v) a sliding inner tube (at least 24) positioned in the intake tube section (at least 3) up-hole from the coiled spring (as shown in at least figures 2 & 6), the sliding inner tube operable to move between a first position in which an up-hole end of the sliding inner tube is up-hole from an up-hole edge of the at least one fluid bypass port (at least column 3, lines 27-60 introduces the up-hole end of the sliding inner tube 24 to block the up-hole edge of the at least one fluid bypass port 15, as shown in at least figure 2) and a second position in which the up-hole end of the sliding inner tube (of at least 24) is downhole from the up-hole edge of the at least one fluid bypass port (of at least 15; at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”), wherein the sliding inner tube has a downhole end surface in contact with an up-hole end of the coiled spring (at least figures 2 & 6 introduces the most uphole-end surface of the spring 27 to abut against the downhole end surface of the sliding inner tube 24), wherein the sliding inner tube has a first external diameter matching a diameter of the central (at least figure 2 introduces the element 17 to establish the external diameter of at least 24 to match the diameter of the central axial conduit having the first cross-sectional area of the intake tube section at least 3 at an up-hole end about the neck 16), wherein the sliding inner tube (at least 24) has a second external diameter larger (most radially outward longitudinal surface of at least 24 adjacent to element 32) than the diameter of the first cross-sectional area of the intake tube section (first cross-sectional area of the central axial conduit within at least 3 uphole of at least element 17, as shown in at least figures 2 & 6), wherein the transition from the first external diameter to the second external diameter defines a shoulder of the sliding inner tube (most radially outward unlabeled slanted shoulder surface adjacent element 15, as shown in figure 2), and wherein the sliding inner tube has a central axial conduit (central bore of at least 24, as shown in at least figures 2 & 6).
	Tschirky teaches the above limitations as they relate to the fluid pressure bypass, however, does not expressly disclose that the conveyance uses coiled tubing. 
	Nonetheless, the teachings of Knobloch, Jr. introduces a tubing string comprising a mounted downhole bypass apparatus therein. Knobloch, Jr. discloses: A downhole fluid-pressure safety bypass apparatus (as shown in at least figures 11-12; at least abstract and paragraph [0038] introduces “…the bypass tool 10 will be described by reference to FIG. 3-14”) for coiled-tubing operations (at least paragraph [0033] introduces “…The term "tubing string" is used herein to refer to coil tubing, tubing, drill pipe or other tool deployment strings”).

	 
In regards to claim 3, Tschirky further discloses: where said intake tube section, said outflow tube section, and said sliding inner tube further have the form of round tubes (at least column 3, line 27- column 4, line 36 and claim introduces for the downhole subs 3, 4 and the sliding inner tube 24 to be rounded tubular members).

In regards to claim 5, Tschirky further discloses: where said sliding inner tube (at least 24) has a central axial conduit (central bore of at least 24) with a tapered decreasing cross-sectional area (at least 32) adapted to reduce flow turbulence and wear of the sliding inner tube (as shown in at least figure 2; at least column 3, line 15- column 4, line 25 introduces flowing drilling fluid through the downhole tubing string with a decreasing cross-sectional area, and in the absence of more explicit structure and related to reducing turbulence, such a condition is intended use).

In regards to claim 6, Tschirky further discloses: wherein the at least one fluid bypass port (at least 15) comprises more than one said fluid bypass port (at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”).

In regards to claim 7, Tschirky in view of Knobloch, Jr. discloses claim 1 above.
	However, Tschirky in view of Knobloch, Jr. appears to be silent in regards to: comprising more than two said fluid bypass ports.
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr. to include for more than two said fluid bypass ports to allow for flowing at least drilling fluid through the downhole tubing string for purposes of drilling a wellbore for formation fluid (i.e. oil, gas, water, etc.) recovery.

In regards to claim 8, Tschirky further discloses: wherein the at least one fluid bypass port comprises more than one said fluid bypass port distributed circumferentially (at least column 3, line 27- column 4, line 36 and claim introduces for the downhole subs 3, 4 and the sliding inner tube 24 to be rounded tubular members; with that being said, Examiner notes that the fluid bypass ports 15 are distributed circumferentially about said intake tube section 3 in light of the tubular structural nature of intake tube section 3, as shown in at least figures 2 & 6).
	
In regards to claim 9, Tschirky further discloses: wherein the at least one fluid bypass port comprises more than one said fluid bypass ports distributed equidistantly about said intake tube section (as seen in at least figures 2 & 6, disposed on opposite ends of the tubular string).

In regards to claim 12, Tschirky further discloses: wherein the up-hole end of the outflow tube section (of at least 4) is fitted in the down-hole end of the intake tube section (of at least 3) and forms an annular surface (radially most external surface of at least 3 & 4, as shown in at least figures 2 & 6), which the coiled spring contacts (the indirect contact of the coiled springs 27, as shown in at least figures 2 & 6).

In regards to claim 14, Tschirky further discloses: wherein the at least one fluid bypass port (at least 15) has sufficient diameter to allow diverting of a portion of the drilling fluid through said at least one fluid bypass port directly into the annulus, thereby increasing flow up the annulus when the sliding inner tube is in the second position (at least column 3, line 66- column 4, line 36 introduces “…pump pressure in the drill string, due to the piston effect produced by the closure of the tube 24 by the mandrel, forces the valve member down, compressing the springs 27, as shown in FIG. 6, opening the ports 15 to the annulus”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”), as applied to claim 1, and in further view of Official Notice.

In regards to claim 2, Tschirky in view of Knobloch, Jr. disclose claim 1 above.
	However, Tschirky in view of Knobloch, Jr. appears to be silent in regards to: wherein the sliding inner tube is made of steel.
	Nonetheless, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr., by modifying the sliding inner tube to be made of steel as Examiner hereby takes Official Notice that it is well known for using material(s) to construct downhole tubing to allow for at least withstanding high pressure, high temperatures during wellbore operations (see MPEP 2144.03, Section (A), Determine When It Is Appropriate To Take Official Notice Without Documentary Evidence To Support the Examiner’s Conclusion).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US .

In regards to claim 4, Tschirky in view of Knobloch, Jr. discloses claim 1 above. 
	Tschirky in view of Knobloch, Jr. teaches claim 1, but fails to teach that the tubular string has a specific external diameter dimension. 
	Nonetheless, the API standard for tubing specifications teaches that 2 inches- 2.5 inches is a known tubular diameters (see the API standard tubing grades/specifications, as introduced in https://web.archive.org/web/20081010051639/http://www.oilproduction.net/files/005-apitubing.pdf; furthermore, see screenshot of table below).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Tschirky in view of Knobloch, Jr. to include for said intake tube section and said outflow tube section to have a largest external-surface diameter of between 2 and 2.5 inches, inclusive, as it is a known industry standard, modifying a given shape, etc.  

    PNG
    media_image1.png
    922
    714
    media_image1.png
    Greyscale
 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschirky et al. (US Patent 3,989,114; herein “Tschirky”) in view of Knobloch, Jr. et al. (US Publication 2011/0203809 A1; herein “Knobloch, Jr.”) with the teachings of Dodd  (US Patent 6,470,980 B1; herein “Dodd”).

In regards to claim 11, Tschirky in view of Knobloch, Jr. discloses claim 1 above.
	However, Tschirky in view of Knobloch, Jr. appear to be silent in regards to: wherein the down-hole end of the intake tube section has an internal diameter greater than an external diameter of the up-hole end of the outflow tube section.
	The teachings of Dodd introduce a plurality of threaded tubing/sub connections to form a downhole drilling tool. Dodd discloses: wherein the down-hole end of the intake tube section (downhole end of at least 18) has an internal diameter (of at least 18 as shown in light of the cross hatching within at least figures 1-4) greater than an external diameter (of at least 20) of the up-hole end of the outflow tube section (uphole end of at least 20, as shown in at least figures 1-4; at least column 2, lines 32-44 introduces “The drill bit sub of the invention desirably includes an elongated tubular first member adapted on an upper end for connection to a running string. The first member includes an upper portion with a central bore open to a top of the tool, and a lower portion having a cylindrical shaped cavity open to a bottom surface of the first member. The cylindrical cavity is internally threaded in a lower portion and has an internal diameter larger than the diameter of the central bore of the upper portion”).
(at least column 1, lines 15-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676